Case: 3:16-cv-00437-TMR-SLO Doc #: 154 Filed: 05/07/19 Page: 1 of 1 PAGEID #: 3728




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON



JEFFREY DAY,                                   :

       Plaintiff,                              :       Case No. 3:16-cv-437

 vs.                                           :       Magistrate Judge Sharon L. Ovington
                                                       Magistrate Judge Michael J. Newman
KIM DELONG, et al.,                            :

       Defendants.                             :


                         ORDER OF TRANSFER FOR MEDIATION



       With his consent, the above-captioned action is hereby transferred to United States

Magistrate Judge Michael J. Newman solely for the purpose of conducting a mediation.

Magistrate Judge Newman shall have full authority to conduct the mediation and shall report

whether or not it has resulted in settlement of this case.


May 7, 2019                                                     s/Sharon L. Ovington
                                                                 Sharon L. Ovington
                                                             United States Magistrate Judge
